Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 12/09/2020 is acknowledged. Claims 21-33 have been canceled. Thus, claims 1-20 are pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/09/2021 and 05/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 7, lines 2-3, the limitation recites “wherein the color mix has a TM-30-18 Annex E priority level 1 for preference for a CCT range of 3200 K to 5000 K,” and regarding claim 9, lines 2-3, the limitation recites “wherein the color mix has a TM-30-18 Rf value of at least 95 for a CCT range of 2400 K to 5000 K” are indefinite 
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer et al. (U.S Publication No. 20120140463 A1) in view of Yeah (U.S Publication No. 20130075660 A1).
Regarding claim 1, Kinzer discloses a light fixture (which is a light source 22 is an LED assembly that produces light in multiple wave lengths, see fig. 4-5) comprising: 
a substrate (which is a substrate in form of a printed circuit board 30, see fig. 4-5, paragraph [0019]); and 
a plurality of light emitting diodes (which are LEDs 34) mounted on the substrate (30), (see fig. 4-5, paragraph [0019]), the plurality of light emitting diodes including LEDs 34 of the following colors and quantities: red-12, amber-12, blue-6, green-6, cyan-6, 
Kinzer does not explicitly disclose the plurality of light emitting diodes including a first light emitting diode having a peak wavelength within a range of 600 nanometers and 630 nanometers, and a full width at half maximum value of at least 140 nanometers.
Yeah, on the other hand, discloses an light emitting diode (LED) with a phosphor used to convert the light emitted from an LED to a light with a desired wavelength, (see paragraph [0002]-[0003], and [0015]), including a first light emitting diode, which is the red light (shown by the dotted curve marked as "D Emission Ex=460 nm") comprises an emission spectrum with a peak wavelength between about 600 nm and about 650 nm and FWHM from about 150 nm to about 250 nm, and the blue light (shown by the solid curve marked as "C Excitation Em=625 nm") comprises an emission spectrum with a peak wavelength between about 440 nm and about 470 nm, (see fig. 4, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light emitting diodes having a desired wavelength as taught by Kinzer with the light emitting diodes as taught by Yeah including a first light emitting diode having the red light comprises an emission spectrum with a peak wavelength between about 600 nm and about 650 nm and FWHM from about 150 nm to about 250 nm (see paragraph [0015], and curve D by Yeah), which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 2, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the first light emitting diode has a spectral power distribution that is asymmetrical and skewed about a center wavelength toward longer wavelengths (see fig. 4, by Yeah).
Regarding claim 3, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the first light emitting diode has a total spectral energy with more than half the total spectral energy at wavelengths greater than 620 nanometers (see paragraph [0015] by Yeah).
Regarding claim 4, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the first light emitting diode has a spectral power distribution that is a skew normal distribution with a skew value within a range of 1.0 and -1.5 (see fig. 4 by Yeah).
Regarding claim 5, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the first light emitting diode has a total spectral energy with less than 3% of the total spectral energy at wavelengths less than 480 nanometers (see paragraph [0015] by Yeah).
Regarding claim 6, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the plurality of light emitting diodes includes a second light emitting diode with a different spectral power distribution than the first light emitting diode and a third light emitting diode with a different spectral power distribution than the first light emitting diode and the second light emitting diode (Yeah discloses the use of two types of light sources, i.e. blue LEDs (producing UV light converted by phosphor), and red LEDs (producing blue light converted by phosphor, see fig. 4, paragraph [0015]). Therefore, it obvious to one of ordinary skill in the art before the effective filing date of the invention 
Regarding claim 10, Kinzer in view of Yeah discloses all the limitations of the light fixture of claim 6, except for specifying that wherein the second light emitting diode has a peak wavelength within a range of 450 nanometers and 470 nanometers, and a full width at half maximum value within a range of 40 nanometers and 60 nanometers. 
Yeah further discloses the second light emitting diode, which is the blue light (shown by the dotted curve marked as "B Emission Ex=375 nm") comprises an emission spectrum with a peak wavelength between about 440 nm and about 470 nm and FWHM from about 30 nm to about 50 nm (see fig. 4, paragraph [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light emitting diodes having a desired wavelength as taught by Kinzer with the light emitting diodes as taught by Yeah including a second light emitting diode having the blue light comprises an emission spectrum with a peak wavelength between about 440 nm and about 470 nm and FWHM from about 30 nm to about 50 nm (see paragraph [0015], and curve B by Yeah), which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 11, Kinzer in view of Yeah discloses all the limitations of the light fixture of claim 10, except for specifying that wherein the third light emitting diode has a peak wavelength within a range of 650 nanometers and 670 nanometers, and a full width at half maximum value within a range of 30 nanometers and 55 nanometers.

Regarding clam 12, Kinzer in view of Yeah discloses the light fixture of claim 1, wherein the plurality of light emitting diodes are operated by four or fewer control channels ((Yeah discloses the use of two types of light sources, i.e. blue LEDs (producing UV light converted by phosphor), and red LEDs (producing blue light converted by phosphor, see fig. 4, paragraph [0015]). Therefore, it obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide the plurality of light emitting diodes are operated by four or fewer control channels, depending on the lighting output desired.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer et al. (U.S Publication No. 20120140463 A1) in view of Yeah (U.S Publication No. 20130075660 A1), and further in view of Petluri et al. (U.S Publication No. 20180338362 A1).
Regarding claims 7-9, Kinzer in view of Yeah discloses all the limitations of the light fixture of claim 6, except for specifying that further including a processor for driving the plurality of light emitting diodes to create a color mix, wherein the color mix has a 
Petluri discloses the ability of a light source to accurately reproduce color in illuminated objects can be characterized using the metrics described in IES Method for Evaluating Light Source Color Rendition, Illuminating Engineering Society, Product ID: TM-30-15 (referred to herein as the "TM-30-15 standard"), which is incorporated by reference herein in its entirety for all purposes. The TM-30-15 standard describes metrics including the Fidelity Index (Rf) Rf values range from 0 to 100 and indicate the fidelity with which a light source renders colors as compared with a reference illuminant (144) in order to efficiently reproduce color in illuminated objects (see paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to further modify the light fixture as taught by Kinzer in view of Yeah with the teaching as taught by Petluri wherein the processor was used to calculate and implement for a color mix has a TM-30-18 Annex E priority level 1 for preference for a CCT range of 3200 K to 5000 K; and further including a processor for driving the plurality of light emitting diodes to create a color mix, wherein the color mix has a CRI value of at least 90 for a CCT range of 2400 K to 5000 K; and  further including a processor for driving the plurality of light emitting diodes to create a color .
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeah (U.S Publication No. 20130075660 A1) in view of Petluri et al. (U.S Publication No. 20180338362 A1).
Regarding claim 13,  Yeah discloses a light emitting diode comprising: a peak wavelength within a range of 600 nanometers and 630 nanometers; a full width at half maximum value of at least 140 nanometers (which is a light emitting diode (LED) with a phosphor used to convert the light emitted from an LED to a light with a desired wavelength, (see paragraph [0002]-[0003], and [0015]), including a first light emitting diode, which is the red light (shown by the dotted curve marked as "D Emission Ex=460 nm") comprises an emission spectrum with a peak wavelength between about 600 nm and about 650 nm and FWHM from about 150 nm to about 250 nm, see fig. 4, paragraph [0015]).
Yeah does not explicitly disclose a CIE 1931 (x,y) chromaticity coordinate with an x-value within a range of 0.430 and 0.550 and a y-value within a range of 0.423 and 0.477.
Petluri discloses a semiconductor light emitting device was simulated having four LED strings. A first LED string is driven by a blue LED having peak emission wavelength of approximately 450 nm to approximately 455 nm, utilizes a recipient luminophoric medium, and generates a combined emission of a blue color point with a 1931 CIE chromaticity diagram color point of (0.2625, 0.1763). A second LED string is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light emitting diode as taught by Yeah with the light emitting diode as taught by Petluri in order to utilize a recipient luminophoric medium, and generate a combined emission of a yellow/green color point with a 1931 CIE chromaticity diagram color point of (0.4482, 0.5258), (see paragraph [0058] by Petluri).
Those of skill in the art appreciate that various combinations of LEDs and luminescent blends can be combined to generate combined emissions with desired color points on the 1931 CIE chromaticity diagram and the desired spectral power distributions (see paragraph [0057] by Petluri).
Regarding claim 14, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the luminous efficacy of radiation is at least 240 lumens/watt (see paragraph [0058] by Petluri), which is also considered as an obvious matter of design
choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 15, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the light emitting diode includes a dominant wavelength within a range of 580 nanometers and 600 nanometers (see paragraph [0058] by Petluri).
Regarding claim 16, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the light emitting diode has a spectral power distribution that is asymmetrical and skewed about a center wavelength toward longer wavelengths (see fig. 4 by Yeah).
Regarding claim 17, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the light emitting diode has a total spectral energy with more than half the total spectral energy at wavelengths greater than 620 nanometers (see paragraph [0015] by Yeah).
Regarding claim 18, Yeah in view of Petluri discloses the light emitting diode of claim 17, wherein the total spectral energy has less than 3% of the total spectral energy at wavelengths less than 480 nanometers (see paragraph [0015] by Yeah).
Regarding claim 19, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the light emitting diode has a spectral power distribution that is a skew normal distribution with a skew parameter within a range of 1.0 and -1.5 (see fig. 4 by Yeah).

Regarding claim 20, Yeah in view of Petluri discloses the light emitting diode of claim 13, wherein the light emitting diode includes an excitation purity within a range of 89% and 93% (see paragraph [0015] by Yeah), which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/26/2022